Case 3:13-cv-07871-FLW-TJB Document 181 Filed 02/27/19 Page 1 of 2 PageID: 17201



 JANET L. GOLD, ESQUIRE
 EISENBERG, GOLD & AGRAWAL, P.C.
 1040 North Kings Highway, Suite 200
 Cherry Hill, New Jersey 08034
 Telephone: (856) 330-6200
 Facsimile: (856) 330-6207
 Email: jgold@egalawfirm.com
 File No. PL-570-G
 Attorney for Jeffrey Palmer

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  KIMBERLY COLE, ALAN COLE, JAMES
  MONICA, LINDA BOYD, MICHAEL
  MCMAHON, RAY SMINKEY, JAMES
  MEDDERS, JUDY MEDDERS, ROBERT
  PEPERNO, and SARAH PEPERNO, and                Civil Action No. 3:13-cv-07871-FLW-TJB
  KELLY MCCOY, on behalf of themselves
  and all others similarly situated,

                        Plaintiffs,
  v.

  NIBCO, INC.,

                        Defendant.

                                ENTRY OF APPEARANCE

       Kindly enter my appearance on behalf of Jeffrey Palmer, an Objector.

 Date: February 27, 2019                                 /s/ Janet L. Gold
                                                  Janet L. Gold, Esquire
Case 3:13-cv-07871-FLW-TJB Document 181 Filed 02/27/19 Page 2 of 2 PageID: 17202



                                 CERTIFICATE OF SERVICE


        I hereby certify that on February 27, 2019, I caused to be filed the foregoing Entry of

 Appearance using the court’s ECF system, which will provide a copy thereof to counsel who

 have entered appearances in this matter.



 Date: February 27, 2019                                  /s/ Janet L. Gold
                                                   Janet L. Gold, Esquire
